     Case 2:19-cv-10894-RGK-MRW Document 20 Filed 05/26/20 Page 1 of 2 Page ID #:71



1      ANOUSH HAKIMI (State Bar No. 228858)
       anoush@handslawgroup.com
2      PETER SHAHRIARI (State Bar No. 237074)
       peter@handslawgroup.com
3      THE LAW OFFICE OF HAKIMI &
       SHAHRIARI
4      7080 Hollywood Blvd., Suite 804
       Los Angeles, CA 90028
5
       Telephone: (323) 672 - 8281
6
       Facsimile: (213) 402 - 2170
7
       Attorneys for Plaintiff,
8      SHAMAR JACKSON

9
                              UNITED STATES DISTRICT COURT
10
                             CENTRAL DISTRICT OF CALIFORNIA
11
      SHAMAR JACKSON,                             Case No.: 2:19-cv-10894-RGK-MRW
12
                    Plaintiff,
13
          v.                                      JOINT STIPULATION FOR DISMISSAL
14
                                                  WITH PREJUDICE OF ALL
      AUTOZONE WEST LLC, a Limited                DEFENDANTS
15
      Liability Nevada Company; and Does 1-10,
16
                    Defendants.
17
                                                  [Fed. R. Civ. P. Rule 41(a)(2)]
18

19

20

21
               IT IS HEREBY STIPULATED by and between the Plaintiff Shamar
22

23
      Jackson on the one hand, and Defendant Autozone West LLC, on the other hand,

24    by themselves and/or through their respective attorneys of record that, pursuant to
25    Federal Rules of Civil Procedure, Rule 41 (a)(1) and (2), this Court enter a
26    dismissal with prejudice of Defendant Autozone West LLC, from Plaintiff’s
27    Complaint, Case Number 2:19-cv-10894-RGK-MRW. The parties herein reached
28    settlement of the present action.
                 JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE OF ALL DEFENDANTS
     Case 2:19-cv-10894-RGK-MRW Document 20 Filed 05/26/20 Page 2 of 2 Page ID #:72



1     IT IS SO STIPULATED.
2

3

4
       Dated: May 26, 2020             THE LAW OFFICE OF HAKIMI &
5
                                       SHAHRIARI
6

7

8

9                                      By: /s/Peter Shahriari
                                           Peter Shahriari, Esq.
10
                                           Attorneys for Plaintiff, Shamar Jackson
11

12

13

14
       Dated: May 26, 2020             ARENA HOFFMAN LLP

15

16
                                       By: /s/Alex Craigie
17
                                           Alex Craigie, Esq.
18                                         Attorneys for Defendant, Autozone West
                                           LLC
19

20

21

22

23

24

25

26

27

28
               JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE OF ALL DEFENDANTS
